331 F.2d 851
Frank LOBIANCO, a Minor, by his natural guardians, ChristineM. Lobianco and Valentine Lobianco, and ChristineM. Lobianco and Valentine Lobianco, intheir own right, Appellantsv.VALLEY FORGE MILITARY ACADEMY (Foundation), a Pennsylvaniacorporation, and United States of America.
No. 14766.
United States Court of Appeals Third Circuit.
Argued May 19, 1964.Decided June 2, 1964.

Norman Shigon, Philadelphia, Pa., for appellants.
Howard R. Detweiler, Philadelphia, Pa., for Valley Forge Military Academy.
Pauline B. Heller, Dept. of Justice, Washington, D.C., (John W. Douglas, Asst. Atty. Gen., Drew J. T. O'Keefe, U.S. Atty., Sherman L. Cohn, Atty., Dept. of Justice, Washington, D.C., on the brief), for the United States.
Before KALODNER, HASTIE and SMITH, Circuit Judges
PER CURIAM.


1
On review of the record we find no error in the judgments entered in favor of the defendants, Valley Forge Military Academy and the United States of America, and they will be affirmed.  The jury's finding in answer to Interrogatory 1(a) that the defendant Valley Forge Military Academy was not negligent makes it unnecessary for us to rule on the District Court's dismissal of the action brought by Christine M. LoBianco and Valentine LoBianco in their own right for the assigned reasons that the evidence failed to establish the requisite jurisdictional amount.